Title: From Thomas Jefferson to Benjamin Smith Barton, 10 October 1796
From: Jefferson, Thomas
To: Barton, Benjamin Smith


                    
                        Dear Sir
                        Monticello Oct. 10. 96.
                    
                    Your favors should have been sooner acknoleged but that I have been in daily expectation of recieving some other bones of the newly discovered animal which would have enabled me to write to you more satisfactorily. There does exist somewhere a thigh-bone which has been seen by many and is believed to be still in the neighborhood where found. This with the bones I have would enable me to give the actual stature of the animal, instead of calculating it on the principle of ex pede Herculem. It will not be long before the diligence which is using for the collection of these bones will produce all which are to be recovered: but I do not flatter myself it will be done by the time at which you suppose the new volume of transactions will be ready. But as I know that that may be delayed, and am anxious this discovery should appear in it, I shall use all the diligence I can to forward it. It has been indeed the most tremendous of animals.
                    The little matter of money which you mention was never worth recollection. It was so little important that I do not remember what it was. But I had rather leave it in your hands to [be] a fund to furnish me now and then any good pamphlets which come out, and can be contrived to Richmond without postage. I will now draw on you for the odes of Jonathan Pindar which I see advertized by Mr. Bache.
                    I thank you for your paper on the fascination of the snake, and am persuaded you have resolved the problem truly. I had always ascribed their power over animals to antipathy and fear alone. I am satisfied that you justly add the effect of parental sollicitudes. We see daily proofs that the hawk has nearly the same power over the small birds which the snake has.
                    Be so good as to present my most friendly respects to Mrs. Rittenhouse and accept yourself assurances of the esteem with which I am Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                